

AMENDMENT


Reference is made to the Subscription Agreement dated September 17, 2008 between
GlobeTel Communications Corp. and Global Telesat Corp., such agreement being
referred to herein as the “Agreement”.


All capitalized terms which are used but not defined herein shall have the
meanings ascribed to them in the Agreement.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by Sanswire Corp. (formerly known as GlobeTel Communications
Corp.), the Agreement is hereby amended as follows:


 
1.
References to the dates in Sections 1(a)(i) and (ii) of the Agreement are hereby
changed to December 31, 2010.



 
2.
The Expiration Date of the Class A and Class B Warrants is hereby changed to
December 31, 2010.  If necessary, the Company shall exchange the current Class A
and Class B Warrants held by GTC for replacement Class A and Class B Warrants
reflecting the modified Expiration Date thereof.



Except as set forth herein, none of the other terms or provisions of the
Agreement (or the Class A or Class B Warrants) are amended hereby and the
Agreement (and the Class A or Class B Warrants) shall remain in full force and
effect in accordance with their terms.  To the extent there is any inconsistency
between the terms of the Agreement (or the Class A or Class B Warrants) and the
terms of this Amendment, the terms of this Amendment shall govern and control.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
to this Amendment this ___ day of April, 2009.


SANSWIRE CORP.
(Formerly GlobeTel Communications Corp.)
 
By:
  
 
Jonathan Leinwand, President
 
GLOBAL TELESAT CORP.
 
By:
  
 
David Phipps, President and
 
Chief Executive Officer


 

--------------------------------------------------------------------------------

 